Citation Nr: 1534308	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 60 percent for eczema.

3.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

4.  Entitlement to service connection for muscle aches.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for wheezing.

8.  Entitlement to service connection for irritable bowel syndrome.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for tingling and numbness of the skin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 2006, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 (hypertension, eczema, hemorrhoids) and March 2015 (muscle aches, fatigue, allergies, wheezing, irritable bowel syndrome, headaches, and tingling and numbness of the skin) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In September 2011 and March 2014, the Board remanded the issue of entitlement to service connection for hypertension for further development.  The case has returned to the Board for appellate review.

With respect to the issues of entitlement to increased ratings for eczema and hemorrhoids, the Board remanded those claims in September 2011.  In a March 2014 decision, the Board denied those claims.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the March 2014 decision as to those issues.  Those issues return to the Board for further consideration.

The Board observes that the Court, in its Memorandum Decision, did not vacate the partial grants of increased ratings for eczema and hemorrhoids which were favorable to the Veteran.  Medrano v. Nicholson, 21 Vet. App. 165 (2007).  Specifically, the increases from 30 percent to 60 percent for eczema, and from noncompensable to 10 percent for hemorrhoids, have already been implemented and were not thereby reduced.  Murphy v. Shinseki, 26 Vet. App. 510 (2014).  Finally, the Board observes that the appellant did not appeal the matter of entitlement to a disability rating in excess of 10 percent for onychomycosis to the Court, and the Court deemed that issue abandoned.

The issues of 1) entitlement to a disability rating in excess of 60 percent for eczema, 2) entitlement to a disability rating in excess of 10 percent for hemorrhoids, 3) entitlement to service connection for muscle aches, 4) entitlement to service connection for fatigue, 5) entitlement to service connection for allergies, 6) entitlement to service connection for wheezing, 7) entitlement to service connection for irritable bowel syndrome, 8) entitlement to service connection for headaches, and 9) entitlement to service connection for tingling and numbness of the skin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial April 2009 RO decision by a December 2008 letter that informed the Veteran of his duty and the VA's duty for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA treatment records, and lay evidence have been obtained.

Additionally, the medical opinion of record for the Veteran's hypertension is adequate.  In the May 2014 VA examination, the examiner used her expertise to draw conclusions from the totality of the evidence.  Her report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in September 2011 and March 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA provided the Veteran a hearing in February 2012, requested additional treatment records and lay statements in May 2014, and obtained a medical opinion as to his claimed hypertension in May 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned VLJ in February 2012.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) with respect to his claim for service connection for hypertension, nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hypertension to a degree of 10 percent within one year from the date of termination of service.

The Veteran, through his representative, contends in his February 2012 hearing that he had consistently elevated blood pressure throughout service.  See transcript, p. 13.  The Veteran's representative further reported that the Veteran started receiving treatment and medication for his hypertension in 2010-approximately four years after his separation from service.  Id.

The most probative evidence shows that the Veteran's hypertension did not begin in service.  Specifically, his service treatment records include no complaints, diagnosis, or treatment of hypertension.  Further, the Veteran denied ever experiencing high blood pressure in his Reports of Medical History dated December 1992, June 1994, August 2000, September 2005, and April 2006.  Moreover, clinicians found that the Veteran's heart and vascular system were normal in Reports of Medical Examination dated September 1987, December 1992, June 1994, August 2000, and September 2005.

The most probative evidence also shows that the Veteran's hypertension does not result from his service.  With respect to a nexus between hypertension and service, the May 2014 VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by his service.  The examiner based that conclusion on the Veteran's normal blood pressure at his separation examination; the absence of any diagnosis of hypertension in service or until 2009; and the fact that some of his borderline high blood pressure readings in service were taken "when the Veteran was seen for a crush injury which can cause related pain, while [blood pressure readings] thereafter were normal."  The examiner further explained that the Veteran's post-service weight gain and past tobacco use constitute his risk factors for hypertension.

With respect to the assertion from the Veteran and/or his representative that he had consistently elevated blood pressure throughout service, the Board finds that this is in error.  Specifically, the May 2014 VA examiner listed dozens of the Veteran's blood pressure readings as recorded by clinicians during his service, and, as the examiner found, they do not show hypertension in service, and some of his elevated blood pressure readings are attributable to injury.

With respect to the Veteran's contention that his hypertension is related to service, the Board finds that his opinion warrants less probative weight than the May 2014 VA examiner's opinion.  Indeed, hypertension is complex in nature, and providing an etiology for that disease is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the VA examiner's May 2014 report warrants greater probative weight because she cited the Veteran's specific blood pressure results and considered other relevant factors-such as injury, weight gain, and smoking history-in reaching the conclusion that the Veteran's hypertension is less likely than not related to service.

In sum, the Board finds that the most probative evidence fails to link the Veteran's hypertension to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

With respect to the issues of entitlement to a disability rating in excess of 60 percent for eczema and entitlement to a disability rating in excess of 10 percent for hemorrhoids, the Board finds that remand is warranted to provide the Veteran with a new VA examination to determine the current severity of his disabilities.  The Board observes that the Court required that VA address the possibility of extraschedular in its March 2015 Memorandum Decision, and the most recent VA examination of the Veteran's eczema and hemorrhoids is dated March 2009.  Thereafter, the RO should consider whether to send those issues to the Director of Compensation Service.  38 C.F.R. § 3.321(b).

Remand is also required on the issues of entitlement to service connection for muscle aches, fatigue, allergies, wheezing, irritable bowel syndrome, headaches, and tingling and numbness of the skin.  The RO previously denied entitlement to service connection for those claimed disorders in a March 2015 rating decision.  The Veteran timely filed a notice of disagreement in April 2015.  To date, the RO has not issued a statement of the case as to those seven issues.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his eczema and hemorrhoids that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his eczema and hemorrhoids and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's eczema and hemorrhoids, provide him with an appropriate VA examination(s) to determine the severity of those disabilities.  The claims file must be made available to and be reviewed by the examiner(s), and all necessary tests should be conducted.

The examiner(s) should report all pertinent findings.  In addition to objective test results, the examiner(s) should fully describe the functional effects caused by the eczema and hemorrhoids.  The examiner must also discuss the impact that the Veteran's eczema and hemorrhoids have on his ability to secure and maintain substantially gainful employment.

All findings and conclusions should be set forth in a legible report.

4.  If warranted by the results of examination(s) and other evidence, refer the issue of extraschedular consideration for the Veteran's service-connected eczema and/or hemorrhoids to the Director of Compensation Service.

5.  Then readjudicate the appeal of the issues of entitlement to a disability rating in excess of 60 percent for eczema, and entitlement to a disability rating in excess of 10 percent for hemorrhoids.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

6.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for muscle aches, fatigue, allergies, wheezing, irritable bowel syndrome, headaches, and tingling and numbness of the skin.  Please advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeal of an issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


